DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 13 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton IV et al, US Pub. 2017/0296173, in view of  Seok et al, KR 20180053811.
Shelton et al disclose a method for operating a surgical instrument comprising: a surgical  instrument system 21000 comprises a handle 21010 and a stapling assembly, or loading unit, 21030 attached to a shaft 21020 of the handle 21010; the loading unit 21030 comprises a proximal end, or bayonet connector, 21032 configured to releasably attach the loading unit 21030 to the shaft 21020, the loading unit 21030 comprises an anvil 21040 and an attachable cartridge jaw 21050; the cartridge jaw 21050, once attached to the loading unit 21030, is pivotable between an open position and a closed, or clamped, position; the cartridge jaw 21050 comprises a plurality of staples removably stored therein which are ejected from the cartridge jaw 21050 as the firing bar is advanced distally through the cartridge jaw 21050; the staple cartridge jaw 21050 is removably attached to the anvil jaw 21040 of the loading unit 21030; the proximal end of the anvil jaw 21040 comprises attachment projections 21042 extending from opposite sides thereof; the proximal end of the staple cartridge jaw 21050 comprises recesses 21052 defined therein which are configured to receive the attachment projections 21042; the staple cartridge jaw 21050 further comprises clips 21056 configured to engage and grasp the attachment projections 21042; each clips 21056 is positioned within a slot 21055 defined in the cartridge jaw 21050; when the cartridge jaw 21050 is attached to the loading unit 21030, the clips 21056 flex around the attachment projections 21042; when the cartridge jaw 21050 is fully attached to the loading unit 21030, the clips 21056 resiliently snap or return toward their unflexed configuration and hold the attachment projections 21042 in the recesses 21052; the staple cartridges that can be used with a stapling assembly can comprise unique identifiers that can assist the controller of the stapling assembly in identifying the type of staple cartridge that is the staple cartridges have unique RFID tags which can communicate with the controller of the stapling assembly, for example; in certain instances, the staple cartridges have bar codes thereon which can be scanned before they are used with the stapling assembly, for example; once the controller identifies the type of staple cartridge attached to the stapling assembly, the controller can determine the appropriate length of the staple firing stroke; in at least one instance, information regarding the appropriate firing stroke length for a staple cartridge can be stored in a memory device, for example, in communication with a microprocessor of the controller. (See figs 80-93; par. 0584-694). 
	Shelton et al fail to disclose that the RFID is on an individual clip within the cartridge or on a first clip for identifying the clip.
	Seok et al disclose a system detecting of tumor location comprising: an RFID originating module 100 which is an RFID tag attached to a medical clip, which is clipped near the location of the tumor 30 generated in a human body tissue (e.g., the stomach 20) and transmits the frequency signal of the corresponding position.
	In view of the teachings of Seok et al, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to individually identify each clip with their unique RFID so that the multiple cartridges could be used to store the clips. Such modification would allow the clips to be divided to use in different surgical instruments. With respect to having the RFID on the first clip, such limitation would be met when all the clips included their individual RFID. Therefore, it would have an obvious extension as taught by the prior art.
Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
 The applicant claimed invention is directed to identify the type of components, such the clips, installed in the cartridge of the surgical device in order to select the appropriate function and/or setting up the appropriate parameters of the surgical device. It does not appear that the applicant is claiming a new surgical device. The applicant uses an RFID tag for identifying the components so as to set up the appropriate parameters. The prior art (Shelton, IV et al, US 2017/0296173) disclose a similar surgical device (example figs. 60/80) and a method for operating the device which includes having an RFID on the staple cartridge so that the controller identifies the type of cartridge in order to determine the appropriate length of the firing stroke length for the cartridge. With respect to the clips being positioned within the storage chamber, a crimping drive configured to move a first jaw and a second jaw to a closed position during crimping stroke, wherein one of the clips is crimped around tissue of a patient during crimping stroke, this describes the basic function of the device. Although the examiner has cited specific figures and columns, the applicant should review the prior at large to fully understand the complete scope of the prior art. The applicant’s argument is not persuasive. Refer to the rejection above.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876